Opinion,
Mr. Justice Clark:
On or about the 29th September, 1887, one Ernest Eiffert and his wife came out of the district of Sheffield, in Warren county, where they were legally settled, into the district of Jenks, in Forest county, and there became chargeable. After such relief as their condition required had been given, their legal settlement was ascertained, and this proceeding, in the nature of a mandamus, was instituted by the overseers of Jenks against the commissioners of Sheffield to recover the amount expended.
In response to the rule, the commissioners set up a defence as follows: 1 That the act of June 4, 1879, P. L. 78, created a single poor district of Forest county, and abolished the poor district of Jenks township; 2 that, Warren county having erected a county poor house and removed all its poor thereto, prior to the passage of the act of 1879, the said act created a single poor district of Warren county, and abolished the poor district of Sheffield township; 3 that, if the poor district of Sheffield township existed after the passage of the act of 1879, it was abolished by the act of May 9, 1889, P. L. 155, which repealed the act of March 31, 1868, P. L. 535. The rule for a mandamus was, however, made absolute, and it was ordered that the respondents pay to the complainant the sum demanded, *408with interest. To this action and order of the court an appeal has been entered here, and the same questions are presented for the determination of this court.
The act of June 4, 1879, was intended to establish a general system for the relief and employment of the destitute poor throughout the state. The general plan or purpose of the act is that each county shall, be or become a single poor district; that real estate shall be purchased, and suitable buildings érected thereon, and that as soon as the buildings are completed, and the county commissioners are prepared to accommodate the poor of the district, upon notice given, the poor shall be transferred to their custody and care, and thereupon the duties of the overseers of the poor shall be performed by the county commissioners. But the practical provisions of this act, it will be observed, do not come into effect, so as to abrogate the office or to dispense with the authority of the overseers, until the county commissioners, under the conditions of the act, have provided a place and are prepared to accommodate the poor thus to be transferred.
It does not appear that the county commissioners of the county of Forest have as yet taken any steps towards the erection of a poor house, or that they have made any other suitable provision or preparation for the relief or employment of the poor of the county; and it follows that the overseers throughout the county are still charged with the performance of all the duties appertaining to that office, since the passage of the act of 1879, as before. The eighteenth section of that act provides that “ after delivery of the poor to the commissioners as before provided, the overseers of the poor in the townships and boroughs embraced in said districts shall cease to act as overseers of the poor, except so far as may be necessary to levy and collect tax, settle the accounts, and pay debts already incurred.”
But it is said that, if it be held that the provisions of the act of 1879 are only to come into practical operation in the respective counties upon a vote of the people therein to that effect, it may produce local results merely; and that such a construction would condemn the act, or a part of it at least, as a local or special law and therefore unconstitutional. If upon any ground the act is wholly unconstitutional, it is plain that it cannot have the effect the appellant claims for it: if constitutional, it saves the office of overseer until its provisions are brought into *409full effect; if unconstitutional, it is void, and can have no effect to abrogate that office. The contention of counsel is, however, that it may be held to be constitutional in part, and in part unconstitutional. But, from the very nature of the several provisions of the act of 1879, it is obvious that they were intended to operate as a whole; and, especially in view of the limitations imposed by the constitution upon the creation of municipal indebtedness, it would seem to be impossible to sustain the first and some of the succeeding sections as constitutional, and set aside the third and fourth as unconstitutional. The effect of this, in some of the counties, might and probably would be to abrogate the present system for the support of the poor, and to render it wholly impracticable to provide any other. Moreover, it would appear that the limitations upon the powers of the legislature as to local or special legislation do not extend to the regulation of the affairs of poor districts. The affairs of townships do not of necessity include the affairs of either the school or poor districts embraced within the same boundaries. The provision of the constitution, article III., § 7, is that “ the general assembly shall not pass any local or special law,” etc., “regulating the affairs of counties, cities, townships, wards, boroughs, or school districts.” It is a very significant fact that, whilst school districts are expressly included within the restriction, poor districts are plainly omitted. The overseers of Jenks township, under the sixteenth section of the act of March 9,1771, constitute a quasi corporation, by that name, distinct from the township of Jenks, with the right to sue and to be sued; process in this form being properly served upon the overseers, whilst process against the school district is served upon the school directors, and that against the township upon the supervisors. The convention, being conversant with the manifold forms in which the public charity was dispensed,—in county poor houses and in district poor houses organized under both general and special laws, in hospitals and homes supported by contributions both public and private, and through the ordinary agency of the overseers or directors of the poor,—may have deemed it unwise to interrupt the course of legislation on this subject, or to restrict the relief and employment of the poor to any one uniform or general system for the whole state, preferring rather that the hand of charity might be freely ex*410tended in any form which the legislature from time to time might provide. However this may be, the overseers of the poor of Jenks township would appear to be the proper parties complainant in this case.
A fund many years ago bequeathed by Henry W. Rouse to the county of Warren for the benefit of the poor of that county was expended in the erection of the Rouse Hospital. The income of this charitable estate being inadequate for the support of the poor of the county, the deficiency is provided for by taxation; and by the fourteenth section of the act of 1864, P. L. 442, the charge of all the poor in the county of Warren, and the expense of their support and maintenance, were imposed on the “ Directors of the Rouse Hospital.” By the act of April 4, 1866, P. L. (1867) 1412, the office of “ Director of the Rouse Hospital” was abolished, and the duties transferred to the “ Commissioners of the Rouse estate,” under which name they were incorporated. But by the act March 81,1868, P. L. 535, it was provided that the burgess and council of the boroughs, and the road commissioners of the townships, should be authorized and required to discharge all the duties of overseers of the poor within their respective districts, so far as their care and maintenance is concerned, until such poor are committed and delivered to the Rouse Hospital; and for this purpose the burgess and council or the road commissioners, as the case may be, were “ authorized to increase the borough and road taxes within their respective districts to an amount sufficient to enable them to carry out the provisions of this act, or, if they deem the same expedient, may levy a separate poor tax for that purpose.” “ The obvious effect of this legislation,” as we said in Rouse Est. v. Poor Directors, 118 Pa. 1, “ was to re-erect the several boroughs and townships of the county into poor districts, invest the several officers named with all tire powers, and impose upon them all the duties, of overseers of the poor, in their respective districts, until the poor under their care are committed and delivered to the Rouse Hospital.” Whilst the duties and obligations of the commissioners of roads, etc., of Sheffield township thus remained, these proceedings were instituted, and, as Ernest Eiffert and his wife were never committed to the Rouse Hospital, or delivered into the care of the commissioners of the Rouse estate, the responsibility for their *411relief remained with the road commissioners of Sheffield; and upon this showing, Sheffield was clearly liable to Jenks for the amount necessarily expended in this behalf.
But by the act of May 9, 1889, P. L. 155, the act of 1868, above referred to, was repealed, and it is contended that thereby the complainants’ right of recovery fell; that the poor district of Sheffield was thereby abolished; that the commissioners of roads, etc., were discharged of their office as overseers, and can no longer exercise the rights, nor will they be held to the responsibilities, of that office; and that the complainants are therefore without remedy. This ground of defence is not tenable. Whilst the road commissioners of Sheffield, under the act of 1868, performed certain duties ordinarily belonging to the overseers of the poor, they were not overseers of the poor; they were road commissioners, and. were authorized to furnish relief from the road fund, and to increase the road taxes to an amount sufficient to enable them to carry out the provisions of that act. The debt to Jenks poor district is a debt of the township payable out of the road fund; and, although relieved of their duties as overseers by the act of 1889, the responsibility of the road commissioners remains for debts existing when that act was passed. The road commissioners are the representatives of the township, and are the proper parties upon the record in a suit for their recovery.
The proceedings of the Quarter Sessions are therefore affirmed.